Citation Nr: 0732479	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound to the right tibia.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for a shell fragment wound to 
the right tibia.  The veteran subsequently initiated and 
perfected an appeal of this initial rating determination.  

In the course of this appeal, the veteran was awarded a 10 
percent rating for his shell fragment wound.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO.  That same 
month, the Board granted the veteran's motion for advancement 
of his appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased initial rating for his shell 
fragment wound to the right lower extremity.  Upon reviewing 
the record, the Board finds some discrepancies regarding the 
nature and extent of the veteran's service-connected injury.  
While he has been awarded service connection for residuals of 
a shell fragment wound to the right tibia, he has been rated 
by the RO under Diagnostic Code 5315, for Muscle Group XV, 
muscles of the thigh.  The veteran does not appear to have a 
current disability of the right tibia, and his service 
medical records are unavailable.  Thus, clarification is 
needed to determine the location of the veteran's right lower 
extremity injury.  

The Board next notes the June 2004 VA examination is 
inadequate regarding the veteran's shell fragment wound to 
the right leg.  While the examination report included range 
of motion findings for the right thigh, knee, and ankle, the 
examiner did not provide other critical findings, including 
the presence or absence of scarring, neurological impairment, 
and/or muscle or other tissue loss.  Such findings are 
crucial in determining disability resulting from shell 
fragment wounds.  See 38 C.F.R. §§ 4.55, 4.56 (2007).  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, this issue must be remanded for 
additional evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic and neurological examination 
for the purpose of evaluating his 
residuals of a shell fragment wound to the 
right lower extremity.  The claims file 
must be furnished to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests, including 
x- rays, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the veteran and reviewing his 
medical history, the examiner should 
identify with specificity the location and 
extent of the veteran's shell fragment 
wound to the right lower extremity.  All 
bones, joints, nerves, and/or muscle 
groups affected should be identified, and 
the degree of impairment resulting thereto 
should also be noted and discussed.  The 
examiner should also note the presence of 
any scarring of the skin at the site of 
the shell fragment wound.  The examiner 
should provide a complete rationale for 
all medical conclusions reached.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  The RO is again reminded 
that the veteran's appeal has been granted 
an advance on the docket due to his 
advanced age, and expedited handling of 
his appeal is required.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

